internal_revenue_service number release date index number ----------------- ------------------------------ ---------------------------------------------------- ----------------------------------------------- -------------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-130634-11 date november legend taxpayer advisor dealer manager year a b c d e f g h dear ------------ - --------------------------------------------------- --------------------------- ------------------------------------------------ ------------------------------------------ ------- ------ ------- ------ ------ --------- -- ---- ---- plr-130634-11 this is in reply to a letter dated date and additional correspondence dated date and date requesting rulings on behalf of taxpayer you have requested rulings that the issuance of two newly created classes of common_stock with class-specific allocations of different distribution fees and advisory fees as described below will not cause dividends_paid by taxpayer with respect to its shares to be preferential dividends within the meaning of sec_562 of the internal_revenue_code_of_1986 as amended the code and the issuance of two classes of common_stock with different distribution fees will not cause taxpayer to fail to qualify as a real_estate_investment_trust reit under part ii of subchapter_m sections of the code facts taxpayer is a public non-traded reit that owns a diversified portfolio of real_estate properties generally comprising office industrial and retail properties as well as investments in other real_estate_assets taxpayer is advised by advisor taxpayer has invested in joint ventures and other partnerships and in addition to real_estate has made investments in mortgages and similar debt obligations taxpayer elected to qualify as a reit beginning in its year taxable_year and has to date issued only unclassified shares of common_stock the class a shares taxpayer expects to issue two additional classes of common_stock the class w shares and class i shares as explained below together with the class a shares the multi-class structure all of the class a shares class w shares and class i shares will be entitled to one vote per share taxpayer’s primary investment objectives are to provide its shareholders with portfolio diversification to provide current income to shareholders in the form of quarterly cash distributions to achieve long-term appreciation in net asset value and to enable shareholders to utilize real_estate as an asset class in diversified long-term investment portfolios taxpayer represents that its shares of common_stock are not currently listed on a securities exchange and it is not expected that any such listing will occur in the foreseeable future if taxpayer proceeds with the public offering of class w shares and class i shares shareholders have obtained partial liquidity for their class a shares through taxpayer’s redemption plan the plan taxpayer expects to amend the terms of the plan to provide greater liquidity than that currently available for holders of class a shares the class w shares and class i shares will also be part of the plan which will generally allow all common shareholders to request that taxpayer redeem their shares at the net asset value nav per share taxpayer intends to file a registration_statement on form s-11 the registration_statement to register the public offering of the class w shares and the class i shares on a best efforts basis through dealer manager a broker-dealer registered with plr-130634-11 financial industry regulatory authority finra dealer manager will engage other participating broker-dealers to offer and sell the shares to the public the price to be paid for a class w share or a class i share in the proposed offering will equal the nav of each share plus with respect to class w shares only applicable selling commissions as defined below at the commencement of the offering the nav of a class w share and class i share will be the same as that of a class a share taxpayer intends to engage in multiple back-to-back offerings of class w shares and class i shares such that such shares will be continuously offered with no predetermined date on which taxpayer would cease offering such shares taxpayer does not currently contemplate raising capital through the issuance of class a shares except to existing holders of class a shares pursuant to taxpayer’s dividend_reinvestment_plan such class a shares will be sold at a price equal to the nav of a class a share in taxpayer’s proposed public offering with respect to the class w shares only taxpayer will pay the dealer manager a selling commission the selling commission of up to a substantially_all of which will be reallowed by dealer manager to the participating broker-dealers a participating broker-dealer may elect to forgo all or a portion of the selling commission with a corresponding reduction in both the purchase_price for the class w shares and the amount taxpayer pays to dealer manager in addition for the class w shares only taxpayer will also pay dealer manager a distribution fee that accrues daily in an amount equal to b of c of the nav for the class w shares for such day the distribution fee the distribution fee will be reallowed by dealer manager to the participating broker-dealers with respect to both the class w shares and class i shares taxpayer will also pay a dealer manager fee that accrues daily in an amount equal to b of d of the nav for each of the class w shares and class i shares for such day the dealer manager fee dealer manager may reallow a portion of the dealer manager fee to participating broker-dealers no ongoing dealer manager fee is charged with respect to the class a shares as those shares generally were issued previously and at the time of issuance dealer manager was paid an upfront dealer manager fee class i shares may generally only be purchased by investors who pay an asset- based fee for investment advisory services such as clients of registered investment advisors or broker-dealer customers who have wrap accounts by purchasing class i shares such investors can avoid paying both asset-based fees to their investment advisors and selling commissions and distribution fees to their broker-dealers without this accommodation taxpayer does not believe its shares would be as attractive to investors who pay asset-based fees class i shares may also be purchased under taxpayer’s friends and family program taxpayer will pay a fee to advisor for the implementation of taxpayer’s investment strategy and the management of its day-to-day operations the advisory fee the advisory fee will comprise two separate components i a fixed component plr-130634-11 that accrues daily in an amount equal to b of e of the nav for each class class a shares class w shares and class i shares for such day and ii a performance-based component the performance fee that accrues daily calculated for each class class a shares class w shares and class i shares on the basis of the total return of that class in any calendar_year such that for any year in which the total return per share for such class exceeds f per annum advisor will receive g of the excess total return allocable to that class provided that in no event will the performance fee component exceed h of the aggregate total return allocable to such class for such year however in the event that the nav per share of each of the class a the class w shares or class i shares decreases below a certain nav the high-water mark the performance fee component will not be earned on any increase in nav up to the high- water mark taxpayer expects the high-water mark to approximate the nav per share for each class of common_stock at the inception of the offering of the class w shares and class i shares however taxpayer may choose a different number as the high- water mark provided that such new high-water mark will be the same for each class of taxpayer’s common_stock in addition under certain circumstances after the commencement of the offering of the class w shares and the class i shares this high- water mark may be raised or lowered by the board_of taxpayer in either case with the new high-water mark applicable to all classes of taxpayer’s common_stock including any class of common_stock to be issued by taxpayer in the future taxpayer represents that the fees paid_by taxpayer to dealer manager are higher with respect to the sale of the class w shares than class i shares and there are no such future fees with respect to class a shares in addition the advisory fee paid_by taxpayer to the advisor will vary with respect to the different classes of stock due to their different navs and the performance fee component of the advisory fee will vary with respect to the different classes of stock due to their different investor returns based on distributions and growth in nav as explained below because these varying fees are paid_by taxpayer in order that they can be equitably borne by the appropriate investors taxpayer will allocate class-specific expenses to each class of stock and reduce the distributions payable with respect to each class accordingly the class-specific allocation of the distribution fee and dealer manager fee will cause the investor returns on the class a shares class w shares and class i share to vary which as noted above may entitle advisor to receive a performance fee with respect to one class but not the other in accordance with revproc_99_40 1999_2_cb_565 these rights with respect to distributions both regular and liquidating distributions will be embodied in taxpayer’s articles supplementary as noted above taxpayer has registered its shares with the sec and each state where taxpayer intends to offer its shares while some of the states will approve the offering conditioned only upon it being declared effective by the sec without further review the offering is subject_to a merit review by the securities regulators in dozens of states the merit review process involves the consideration by state securities plr-130634-11 regulators of whether an offering is fair just and equitable applying both objective and subjective standards law and analysis sec_857 requires in part that a reit’s deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equal or exceed of its reit taxable_income for the tax_year determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain sec_561 defines the deduction for dividends_paid for purposes of sec_857 to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 for determining which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 provides that the amount of any distribution will not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata the distribution must not prefer any shares of stock of a class over other shares of stock of that same class the distribution must not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by stockholders to that preference revproc_99_40 describes conditions under which distributions made to a shareholder of a regulated_investment_company ric may vary and nevertheless be deductible as dividends under sec_562 revproc_99_40 holds in part that variations in distributions to shareholders that exist solely as a result of certain allocations of fees and expenses described in the revenue_procedure do not prevent the distributions from being dividends under sec_562 the requirements of revproc_99_40 are based on similar requirements contained in rule 18f-3 c f_r 18f-3 under the investment_company act of u s c sec_80a-1 et seq act that are meant to ensure the fair and equal treatment of shareholders one requirement of revproc_99_40 is that the advisory fee must not be charged at different rates for different groups of shareholders however the groups of shareholders may be allocated and may pay a different advisory fee to the extent that any difference in amount_paid is the result of the application of the same performance fee provisions in the advisory contract to the different investment performance of each group of shareholder as a reit taxpayer is not within the scope of revproc_99_40 nevertheless congress and the service have acknowledged the similarity between rics and reits in many areas and have afforded them similar treatment in many situations the legislative_history underlying the tax treatment of reits indicates congress generally intended to equate the tax treatment of reits with the treatment accorded rics reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d plr-130634-11 sess closed-end rics and reits are each subject_to the requirements under sec_562 prohibiting preferential dividends in order to be entitled to a deduction for dividends_paid under sec_561 consequently the rationale underlying revproc_99_40 applies equally to both rics and reits under the multi-class structure distributions payable to holders of the class a shares class i shares and class w shares will differ only by reason of the special_allocation of the selling commission and distribution fee to class w shares and differences attributable to different net asset values of each class as permitted under revproc_99_40 with respect to rics the advisory fee is charged at the same rate for each class consistent with the requirement for rics under revproc_99_40 the class a shares class i shares and class w shares may be allocated and may pay a different advisory fee but only to the extent that any difference in amount_paid is the result of the application of the same performance fee provisions of the advisory contract which is also consistent with the requirement for rics under revproc_99_40 also although taxpayer is not governed by rule 18f-3 it is subject_to numerous sec state and finra restrictions regulations and oversight with respect to its stock offerings operations and rights of its stockholders taxpayer’s offering is subject_to a merit review that is specifically intended to ensure that stockholders are treated fairly the state review process entails an extensive response process that can last for several months the registration of the offering in the states will expire in most cases after one year and in some cases sooner in order to continue offering shares in those states taxpayer will be required to renew the offering separately with each state the renewal process is generally less involved than the initial registration of the offering but it will still include a merit review by some of the states the north american securities administrators association nasaa has established the nasaa reit guidelines for review of offerings by non-listed reits the nasaa reit guidelines which have been adopted largely intact by all of the states contain comprehensive investor protections for example the nasaa reit guidelines require that a majority of a reit’s board_of directors be independent the nasaa reit guidelines also require a determination by taxpayer’s independent directors that the total fees and expenses of taxpayer are reasonable to holders of both classes this will entail a determination as to whether different expenses charged to different classes are reasonable in addition to the regulatory review of taxpayer’s continuous offering by the sec and states finra rule governs the behavior of financial advisors who participate in taxpayer’s offering pursuant to finra rule all finra member firms who recommend the purchase of taxpayer’s shares to a potential investor must have reasonable grounds to believe the investment is suitable for such investor on the basis of information obtained from the investor concerning such investor’s investment objectives other investments financial situation and needs and any other information known by the finra member or registered_representative finra also requires that finra member firms that participate in taxpayer’s offering have reasonable grounds to plr-130634-11 believe that all material facts regarding the program are adequately and accurately disclosed by the program for a continuous offering this obligation applies throughout the duration of the offering as a reit taxpayer is not within the scope of revproc_99_40 and the distribution fee is not technically a 12b-1 fee however as noted above congress and the service have acknowledged the similarity between rics and reits in many areas and have afforded them similar treatment in many situations furthermore as discussed above the distribution fee is imposed in a manner consistent with 12b-1 fees accordingly we conclude that taxpayer’s issuance of the class i shares and class w shares as described above will not cause dividends_paid by taxpayer with respect to the class a shares class i shares and class w shares to be preferential dividends within the meaning of sec_562 furthermore the issuance of the class i shares and class w shares will not cause taxpayer to fail to qualify as a reit in addition the class-specific allocation of class expenses and the class-specific allocation of the performance fee described in this letter are also consistent with the requirements for rics in revproc_99_40 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code furthermore no opinion is expressed concerning the accuracy of the nav of taxpayer’s stock for purposes of subchapter_m this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-130634-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a martin robert a martin senior technician reviewer branch financial institutions products enclosures copy of this letter copy for sec_6110 purposes
